Appeal by defendant from a judgment of the Supreme Court, Queens County (Rubin, J.), rendered April 18, 1983, convicting him of robbery in the first degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant was not deprived of a fair trial by misconduct on the part of the prosecutor during his cross-examination of defendant’s witnesses and during summation. During the cross-examination of two witnesses, the prosecutor asked each of them questions which were extraneous to the case. With respect to the first witness defendant raised no objection. On the cross-examination of the other witness an objection was sustained on the basis of hearsay, but when the question was rephrased there was no objection. Defendant did not seek additional instructions from the court or seek a mistrial. Therefore it may be deemed that the court cured the error to defendant’s satisfaction (People v Jalah, 107 AD2d 762).
Defendant’s argument with respect to errors in the summation is without substance. When the phrase objected to is read in its entirety it does not support defendant’s argument.
We have examined the defendant’s remaining contentions and find that there was sufficient evidence for the jury to find that there had been a robbery and an attempted robbery (see, People v Pena, 50 NY2d 400, cert denied 449 US 1087). *448Mangano, J. P., Thompson, O’Connor and Weinstein, JJ., concur.